DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
 
Status of the Claims
Claims 11-13, 22-24, 26-29, and 33-42 were previously pending.  Claims 11-13, 22-24, 26-29, 33-39, and 41-42 were amended in the reply filed May 16, 2022.  Claims 11-13, 22-24, 26-29, and 33-42 are currently pending.

Response to Arguments
Applicant's amendments overcome the objection to the Specification and it is withdrawn.
Applicant's amendments overcome the rejection made under § 112(a) and it is withdrawn.
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but are not persuasive.  All of the elements argued (Remarks, 13-14) are generic computerized devices with instructions to apply the abstract idea.  They do not set forth any technological improvements to the capabilities of computers and are not a "particular machine" (Remarks, 14).  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).  "[I]f a patent's recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility."  Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358 (2014) (quotations and citations omitted).  The elements do not amount to "significantly more" or an inventive concept (see Remarks, 15) for the same reasons, and because the Specification supports that they are well-understood, routine, and conventional (see below).  Accordingly, the rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-13, 22-24, 26-29, and 33-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 11-13, 22-24, 26-29, and 33-42, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including:
receiving a request for transporting the first user from a first pickup address to a first destination during a first predefined time frame and for transporting a first object from a second pickup address to the first destination during the predefined time frame; 
computing a first result, the first result comprising a user profile for a first user including any preferences or constraints for the first user for storage; 
computing a second result, the second result comprising a listing of mobility modes potentially available to transport the first user from the first pickup address to the first destination during the first predefined time frame, the mobility modes potentially available to transport the first user comprising an autonomous vehicle; 
computing a third result, the third result comprising a listing of mobility modes potentially available to transport the first object from the second pickup address to the first destination during the first predefined time frame; 
signaling a plurality of service providers of the mobility modes potentially available to transport the first user and the mobility modes potentially available to transport the first object to provide potential availability information for the mobility modes during the first predefined time frame; 
storing the listing of the mobility modes potentially available to transport the first user, the mobility modes potentially available to transport the first object, and the potential availability information for the mobility modes; 
retrieving the user profile for the first user; 
7retrieving the listing of the mobility modes potentially available to transport the first user, the mobility modes potentially available to transport the first object, and the potential availability information for the mobility modes; 
computing a fourth result based on the user profile for the first user, the listing of the mobility modes potentially available to transport the first user, the mobility modes potentially available to transport the first object, and the potential availability information for the mobility modes, the fourth result comprising a first automatically selected mobility mode for transporting the first user and a second automatically selected mobility mode for transporting the first object; 
display the first automatically selected mobility mode for transporting the first user and the second automatically selected mobility mode for transporting the first object for user acceptance; 
receiving instructions to display the first automatically selected mobility mode for transporting the first user and the second automatically selected mobility mode for transporting the first object; 
providing a visual display that includes a calendar pane for inputting data, a map pane for displaying delivery and transport routes identified by the mobility planning system, and a restart button for initiating a restart of a mobility plan calculation; and 
displaying a first mobility mode specific icon to indicate the first automatically selected mobility mode and a second mobility mode specific icon to indicate the second automatically selected mobility mode. 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for planning the travel activities of persons, and structuring related commercial relationships with transportation service providers—in other words, suggesting travel itineraries to people and receiving their acceptance of them (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations); managing personal behavior).  Additionally, aside from the general technological environment (addressed below), it covers certain purely mental processes (e.g., a travel agent or planner observing travel needs and availabilities of users and service providers, evaluating them, and judging a mobility plan/transportation to schedule based on the evaluation).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring transportation plan information presented to a user based on, e.g., user data or time data; LendingTree, LLC v. Zillow, Inc., Nos. 2014-1435, 2014-1531, 2015-1186 (Fed. Cir. July 25, 2016)—(applying for loans and receiving offers via a third-party intermediary, similar because at another level of abstraction the claims could be characterized as requesting transportation and receiving a mobility plan via a third-party intermediary; Smart Sys. Innovations v. Chicago Transit Authority, 873 F.3d 1364 (Fed. Cir. 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions, which also characterizes the invention)).  
These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (mobility planning system comprising one or more processors and non-transitory computer readable media, networks, databases, user devices that send and receive signals with client modules and a GUI with a pane and button on a visual display—all recited at a high level of generality).  The panes and button of the GUI can also be viewed as tangential elements for extra-solution activities (i.e., user input data gathering and outputting formatted results on a computer screen).  See MPEP 2106.05(g). 
Although they have and execute instructions to perform the abstract idea itself (e.g., "modules," program code, applications, "programming instructions," etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used as a tool for generic computer operations (e.g., receiving/inputting, storing, retrieving, transmitting, displaying data).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted) (emphasis added).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (mobility planning system comprising one or more processors and non-transitory computer readable media, networks, databases, user devices that send and receive signals with client modules and a GUI with a pane and button on a visual display, modules, applications, programming instructions—see published Specification ¶¶ 0029-31, 34-35, 40-42, 48, 58-59, 62-63 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements; see especially ¶ 0031 ("conventional techniques related to signal processing, data transmission, signaling, control, machine learning models, and other functional aspects of the systems (and the individual operating components of the systems)"), ¶ 0034 ("the user device 100 can be realized in any common form factor including, but not limited to: a desktop computer; a mobile computer (e.g., a tablet computer, a laptop computer, or a netbook computer); a smartphone; a video game device; a digital media player; a piece of home entertainment equipment; a digital camera or video camera; a wearable computing device (e.g., smart watch, smart glasses, smart clothing); or the like"), ¶ 0040 ("computer-readable media may be implemented using any of a number of known memory devices such as PROMs (programmable read-only memory), EPROMs (electrically PROM), EEPROMs (electrically erasable PROM), flash memory, or any other electric, magnetic, optical, or combination memory devices capable of storing data, some of which represent executable instructions, used by the mobility planning server"), ¶ 0042 ("a public network such as the Internet").  Although the claims recite receiving inputs via touchscreen action on a display, this is also only described at an extremely high level (Specification ¶¶ 0035, 60).  Thus, the disclosure supports its conventionality for the same reasons.  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving/inputting, storing, retrieving, transmitting, displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of certain ubiquitous computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they only further limit the data collection and analysis of abstract idea identified above, without adding any additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment (generic "user device" and "computer networking system") and instructions to implement the abstract idea ("application") as the independent claims.  
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (i.e., they do not describe the elements at any significant level of detail—see above).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gove, U.S. Pat. Pub. No.  2006/0206363 (Reference A of the attached PTO-892) relates to a real time personal mobility planner. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628